HENDERSON, Justice
(concurring in result).
Although I generally agree with the majority opinion on its treatment of the major issues in this case, I do not subscribe to that part of the decision which invades the decisional authority of the PUC to require the construction of steel pole H-frame transmission towers. It appears the PUC required these type of towers over the lattice towers for several sound reasons. These included that the steel pole H-frame towers would minimize farming problems which lattice type towers would create; the H-frame towers would be more aesthetically acceptable as they would reduce visual impact, not only for those immediately affected, but by the general public who is bound to see these 504 structures stretching across 126 miles of cropland in this state. The PUC was of the opinion that the environment would be less affected by the steel pole H-frame towers and this is a value judgment on the part of the PUC. I would not, on the basis of number of acres removed from production, uphold the PUC on that basis alone but there were other factors, which I have just pointed out, that are of significant importance. There are exhibits in the record which substantiate that weed control is easier with the steel pole H-frame towers. In Application of Jack Rabbit Lines, Inc., 283 N.W.2d 402, 405 (S.D.1979), writing for a unanimous *723Court, I stated: “The Commission is deemed to be an administrative tribunal with expertise.” I believe that this Court should defer to the Public Utilities Commission as did the trial court in this matter. However, as has been pointed out by the majority opinion, in the specific matter of the H-frame tower issue, the trial court did use an incorrect standard of review.
Lastly, although I concur in the results of this case concerning once again this H-frame tower issue, the decision as to whether this 126-mile line shall consist of steel pole H-frame transmission towers or lattice towers goes directly, in my opinion, to the character, nature, and type of construction. The word “facility design” is an engineering phrase which has a nice ring but does not eliminate the inherent type of superstructure to be used in this massive project. Surely the body with the expertise, elected by the people of this state, has the power, under state statute, to make a decision as to the type of tower which will dot our rural landscape. It was a judgment call, and we judges should not substitute our judgment therefor.